                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 IN RE:                                             §
                                                    §     CHAPTER 7
 ORLY GENGER,                                       §
                                                    §     CASE NO. 19-10926-TMD
           Debtor.                                  §


SAGI GENGER and TPR INVESTMENT                      §
ASSOCIATES, INC.,                                   §
                                                    §
vs.                                                 §    ADVERSARY NO. ______________
                                                    §
ORLY GENGER                                         §

       SAGI GENGER’S AND TPR INVESTMENT ASSOCIATES, INC.’S
OBJECTION TO THE DISCHARGE AND DISCHARGEABILITY OF ORLY GENGER

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUTPCY JUDGE:

         Sagi Genger (“Sagi”), judgment creditor, and TPR Investment Associates, Inc. (“TPR”),

creditor and party in interest (collectively, the “Plaintiffs”) timely file this objection to the

discharge and alternatively to the dischargeabilty of the debt and claims owed Plaintiffs.

                               I.      PRELIMINARY STATEMENT

         1.        In an abundance of caution and to preserve Plaintiffs’ rights to object to discharge

and dischargeability, the following objection to discharge and dischargeability is filed. It is the

parties’ understanding that the Court will be entering the Bridge Order extending the October 15,

2019 deadline to object to discharge/dischargeability, but it has not been entered as of this time.

Plaintiff’s intend to file an amended objection to fully set forth additional facts.

         2.        Husky Intern. Electronics, Inc. v. Ritz, 136 S.Ct. 1581, 1586 (2016) is instructive

on the relief sought of the denial of the Debtor’s discharge:




{01519/0001/00241356.1}                             1
          “The term “actual fraud” in § 523(a)(2)(A) encompasses forms of fraud, like
         fraudulent conveyance schemes, that can be effected without a false
         representation.”

Sagi is a direct injured person by Orly’s conspiracy and fraud and has a right to assert that claim.

As a direct creditor, Sagi objects to the discharge and dischargeability of this Debtor (herein

“Debtor” or “Orly”) for actual fraud in the fraudulent transfer of all funds she monetized for $32

million paid by this Debtor to insiders with the actual intent to hinder, delay and defraud Sagi, a

creditor. As significant, the fraudulently transferred funds were encumbered with a constructive

trust under New York law, and recognized in the Fifth Circuit that “……the imposition of a

constructive trust is a potent remedy, as it gives the successful claimant priority over the debtor's

unsecured creditors; …We look to state law to determine whether a party has adequately

demonstrated that property is held in constructive trust for another.”1

                                 II.    JURISDICTION AND VENUE

         3.        The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §

1334(b) and 28 U.S.C. § 157(a).

         4.        This dispute is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (J) as

more particularly set out herein below.

         5.        This objection is filed pursuant to 11 U.S.C. § 727 and in the alternative, 11 U.S.C.

§ 523(a) as more particularly set out herein below.

                                         III.    THE PARTIES

1
          In re Southmark Corp., 49 F.3d 1111, 1118 (5th Cir. 1995) further holding that: ... the funds in
question were held in “quasi” (or constructive) trust by Southmark for ARA. Section “541(d) excludes
property subject to a constructive trust from the bankruptcy estate.” citing In re Carolin Paxson Advertising,
Inc., 938 F.2d 595, 597 (5th Cir. 1991) (“A constructive trust generally arises when a person with legal
title to property owes equitable duties to deal with the property for the benefit of another.”). Id. Southmark
1115 at note 8; In re Bullion Reserve of N. Am., 836 F.2d 1214, 1217 n. 3 (9th Cir.) (explaining that
presumption that funds in debtor's account belong to its estate is overcome by showing that funds were held
in constructive trust for another), cert. denied, 486 U.S. 1056, 108 S.Ct. 2824, 100 L.Ed.2d 925 (1988); Id.
at note 20. Id. Southmark at 116.

{01519/0001/00241356.1}                               2
         6.        Plaintiff is Sagi Genger, a judgment creditor and party in interest to this Debtor,

and is the Debtor’s brother.

         7.        Plaintiff is TPR Investment Associates, Inc., a Delaware corporation, and is a

creditor and party in interest in this case.

         8.        The Debtor is Orly Genger, an individual believed to reside is the Country of Israel

and sometimes in Austin, Texas, and a member of a conspiracy to defraud described below,

involving her father Arie Genger (“Arie” or her “Father”), her husband Eric Herschmann

(“Herschmann”) and his law firm, Kasowitz, Torres Benson LLP (“Kasowitz”).

         9.        Nothing in the filing and prosecution of this Adversary Proceeding waives, alters,

amends, or limits Sagi’s rights to pursue these members of the civil conspiracy in the proceeding

now pending in the Southern District of New York styled Genger v. Genger, 17-cv-8181 (SDNY)

and including the pending Turnover Motion. Likewise, nothing in the filing or prosecution of this

Adversary Proceeding limits Sagi’s right to pursue such other third parties as members of the

conspiracy described herein.

                            IV.    RELEVANT BACKGROUND FACTS

A.       INTRODUCTION AND SUMMARY OF THE ARGUMENTS:

         10.       The facts are set forth and incorporated herein from the Motion to Dismiss this

Chapter 7 Bankruptcy Case or, Alternatively, to Transfer Venue, and Memorandum of Law in

Support [Doc. No. 32] (the “Motion to Dismiss”)

a.       The Schedules and Statements Filed by the Debtor

               1. Non-Statutory, Non-Rules Disclaimers in the “Introduction” - the “Global
               Notes, Methodology and Specific Disclosures Regarding the Debtors’ Schedules of
               Assets and Liabilities and Statements of Financial Affairs”




{01519/0001/00241356.1}                             3
         11.       Only a cursory analysis of the Schedules and Statements show the extent of non-

disclosure bad faith and outright evasion. Begin with the “Introduction” that is 3 page-single-

spaced disclaimer of the accuracy of the disclosures and the purported lack of knowledge of the

Debtor in completing and filing her Schedules and Statement of Affairs. This is a remarkable

attempt to modify the “penalty of perjury” obligation upon execution by a Debtor of her schedules

and statements.2 As an example:

         Although the Debtor has made reasonable efforts to ensure the accuracy and
         completeness of such financial information, inadvertent errors or omissions, as well
         as the discovery of conflicting, revised or subsequent information, may cause a
         material change to the Schedules and Statement. Thus, the Debtor is unable to
         warrant or represent the Schedules and Statement are without inadvertent errors,
         omissions or inaccuracies. … Notwithstanding the foregoing, the Debtor shall
         not be required to update, amend or supplement the Schedules and Statement,
         but reserves the right to do so.

After claiming “reasonable” effort to ensure accuracy, the Debtor disclaims her obligation to

“update, amend or supplement the Schedules and Statement …” with accurate information even

when it is discovered and known to exist. These disclaimers continue:

         •     To be certain that nothing in, or missing from, the Schedules and Statements can be

               used to establish intentional withholding of information, transactions, assets, and

               liabilities, the Debtor actually suggests that “[i]n the event that the Schedules and

               Statement differ from the foregoing Global Notes, the Global Notes shall control.


2
           The petition, schedules, and statement of financial affairs are executed under oath and penalty of perjury.
Fed. R. Bankr.P. 1008; Official Form 1 (Voluntary Petition); Official Form 7 (Statement of Financial Affairs). See
Heil, 289 B.R. at 907-08. See also Hamo v. Wilson ( In re Hamo), 233 B.R. 718, 725 (6th Cir. BAP 1999); Beaubouef
v. Beaubouef ( In re Beaubouef), 966 F.2d 174, 178 (5th Cir.1992).
           The debtor must fully disclose all information relevant to the administration of the bankruptcy case. Kentile
Floors, Inc. v. Winham, 440 F.2d 1128 (9th Cir.1971); In the Matter of Garman, 643 F.2d 1252 (7th Cir.1980). See In
re Robinson, 292 B.R. 599 (Bankr.D.Ohio 2003); Woolman v. Wallace ( In re Wallace), 289 B.R. 428
(Bankr.N.D.Okla.2003); Fleet Securities, Inc. v. Vina ( In re Vina), 283 B.R. 803 (Bankr.M.D.Fla.2002); In re Firrone,
272 B.R. 213 (Bankr.N.D.Ill.2000); In re Riccardo, 248 B.R. 717 (Bankr.S.D.N.Y.2000).
           “It is not for the debtor to decide what is and is not relevant. A debtor who omits important information and
fail[s] to make full disclosure, place[s] the right to the discharge in serious jeopardy.” Jensen v. Brooks (In re Brooks),
278 B.R. 563 (Bankr. M.D. Fla. 2002) (Emphasis Added) In fact, “[c]reditors are entitled to judge for themselves what
will benefit, and what will prejudice, them” and the estate. Chalik, 748 F.2d at 618.

{01519/0001/00241356.1}                                     4
              [See, “Global Notes Control, pg. 3]. “Global Notes” are not signed under penalty of

              perjury – or under any penalty for that matter.

         •    Next, the Debtor claims to “admits” nothing in her “sworn” schedules or statements

              (See, Reservation of Rights, pg. 2);

         •    Although the debtor schedules less than $60,000.00 in assets, and a $75,000 retainer to

              her Chapter 7 lawyer, the Debtor claims that “… [i]t would be prohibitively expensive

              and unduly burdensome and to obtain current market valuations for all of the assets.”

              (See, Net Book Value of Assets, pg. 2).

         •    Regarding her assets, the Debtor suggests that “… the Debtor may not have identified

              and/or set forth all of her (filed or potential) causes of action against third parties as

              assets in her Schedules and Statement” (who else would know what the Debtor’s

              purported claims are, if not the Debtor?) then claims that “[t]he Debtor reserves all of

              her rights with respect to any causes of action against third parties” presumably even

              the undisclosed one, notwithstanding the fact that “the Debtor” no longer owns any of

              these causes of action, disclosed or not, all belong to the estate. [See, “Causes of

              Action” pg. 3].

         •    Remarkably, this same suggestion is also referenced by the Debtor as to the obligations

              to honestly complete Schedule A/B, first, when the debtor claims “Debtor has identified

              claims that third parties, in various litigation, may have suggested that she owns (and

              which Debtor does not agree exist)” which apparently the Debtor is not intending to

              disclose (at least voluntarily). Without the detailed history above, the Court would

              have no idea to what this disclaimer refers. However, with this Debtors history

              disclosed, this reference is to the $32 million in fraudulent transfer the Debtor made.



{01519/0001/00241356.1}                              5
         •     Next the Debtor claims that (although she lives off the funds and cash of her multi-

               millionaire husband) and, according to the Debtor although “Schedules I and J request

               information on the Debtor’s non-filing spouse’s financial assets and income… [s]uch

               information is not available to the Debtor, and is, accordingly not listed.” The

               Schedules do not “request” any information – they “requires” full, honest, and truthful

               disclosures. These answers to the questions are not optional, or at the pleasure of a

               debtor.    The Debtor simply refuses to disclose the information, all of which is

               “available” to the Debtor. [See, “Specific Disclosures” 1st ¶ pg. 4].

         •     Regarding the $3+ million condominium located in the “W Hotel” downtown Austin,

               the disclaimers state that “Debtor owns an undivided interest in a condominium

               property with her non-filing spouse which was granted by gift….” This intentionally

               vague reference is not only intended to confuse, but when followed by a reference that

               the ownership rights (“but has no parking rights or other contractual rights with respect

               to that property”) makes clear that the Debtor does not want to talk about the actual

               purchase price. This intentionally vague statement suggesting that valuation of her

               asset is not possible defies logic and good faith [See, “Specific Disclosures” 2nd ¶ pg.

               4].

The true need for these disclaimers become crystal clear when this Court reviews the Debtor’s

purported Schedules and Statements and compares same to the actual historical facts. See, In Re

Robert, 2017 WL 5007146 (Western District of Texas Bankr. Oct. 31, 2017) (discharge denied

based upon failure of the Debtor to fully disclose their assets on sworn schedules).

         2. Schedules of Assets:

         12.         It is literally a waste of time to review the purported “assets” of this Debtor.



{01519/0001/00241356.1}                              6
Between the disclaimers of all knowledge of the value of her assets and the twenty (20) categories

of assets with “unknown” valued or the eight (8) times describing assets as $0.00, this Debtor

whose assets she monetized in late 2013-early 2014 for $32,000,000.00 are nowhere to be found.

This Debtor, who spent $75,000.00 on Chapter 7 bankruptcy advice (at a time she claimed to be a

resident of Israel) now claims to be literally broke, disclosing only $56,627.77 in asset value.

         13.       Critically missing is any indication or even hint that there is $15 million in

promissory notes from the Trump/Orly monetization of the TRI stock still being held, now by Mr.

Bowen, a partner in Kasowitz and a partner of Herschmann, that the Debtor and her Father have

signature authority over.

         3. Schedule of Creditors – Nothing But Insiders

         14.       It is, however, the Schedule of Creditors that illustrates the depth of deception of

this Debtor’s purported need for Chapter 7 bankruptcy protection. After admittedly turning over

almost $17 million to her Father, Arie, in cash, she now schedules her father as a secured creditor

for $5,451,389.27. What could this Debtor possibly have received in fair equivalent value for this

payments or this indebtedness totaling $22,451,389.27? The answer is, of course, nothing. She

simply gave all of her monetized stock cash to her father as part of the fraudulent transfer scheme,

planning all along to try and wait out the 6-year New York statute of limitations on fraudulent

transfers, then file bankruptcy and walk away from her multi-million debts due her brother and

mother. But for the Southern District Federal Courts’ work and the Turnover Motion, the plan

may have worked.

         15.       Next, the Debtor schedules her husband as a secured creditor with a claim of

$2,301,399.48, apparently legal fees incurred in the multiple losses at the courthouse involving the




{01519/0001/00241356.1}                             7
Debtor’s failed litigation against her brother and mother, and the Trumps. This Insider Claim

deserves detailed scrutiny.

         16.       Next, is Kasowitz, Herschmann’s law firm, and again an Insider3, claiming still

more legal fees for more losing litigation representation efforts, totaling $1,457,751.00, including

the most recent loss on October 4, 2019, when Judge Jaffee denied the Trustee’s request to

reconsider her prior rulings and sever Dalia Genger out of that pending suit. Confirming these

bills are a sham is the pending 9019 Motion and litigation, which includes Kasowitz working on a

contingency fee basis to defend claims. Only one listed suit is as plaintiff for the estate. A court

appointed appraiser listed the potential damages as $0 - $30k against Sagi. In any case, such

damages would be subject to Sagi’s $3 million+ offset. In other words, Kasowitz will continue to

work for free.

         17.       Next is the Orly Genger 1993 Trust listed an unsecured creditor with a claim

“unknown.”


3
          Herschmann is clearly an “insider” to the Debtor Orly, as her non-filing spouse. Likewise, as a partners in
the Kasowitch law firm, the law firm is an “insider” to Under 11 U.S.C.S. § 101, an “insider to an insider to the
Debtor” is deemed an insider to a debtor. In re Bos, 561 B.R. 868, 885 n. 69 (Bankr. N.D. Fla. 2016), citing In re
Parks, 503 B.R. 820, 835 (Bankr. W.D. Wash. 2013) (holding one-year preference period applicable because
individual was an insider of an insider of debtor). Section 101(31)(E) also deems an “insider of an affiliate” to be an
insider “as if such affiliate were the debtor.” See Sherron Assocs. Loan Fund XXI (Lacey) L.L.C. v. Thomas (In re
Parks), 503 B.R. 820, 822 (Bankr. W.D. Wash. 2013). While “[a]ttorneys have not generally been considered insiders
of their debtor-clients,” where, as here, an attorney has been found to be an extra-statutory insider, that status has been
imposed because of a relationship with the debtor that “transcended the normal attorney-client boundaries.” See, e.g.,
In re Arana, 387 B.R. 868, 870 (Bankr. M.D. Fla. 2008); see also In re Broumas, 135 F.3d 769 (Table), 1998 WL
77842 (4th Cir. 1998) [published in full-text format at 1998 U.S. App. Lexis 3070], (attorney is an insider). An
“insider to an insider to the Debtor” is under § 101 is deemed an insider to the Debtor. Under 11 U.S.C.S. § 101, an
“insider to an insider to the Debtor” is deemed an insider to a debtor. In re Bos, 561 B.R. 868, 885 n. 69 (Bankr. N.D.
Fla. 2016), citing In re Parks, 503 B.R. 820, 835 (Bankr. W.D. Wash. 2013) (holding one-year preference period
applicable because individual was an insider of an insider of debtor). Section 101(31)(E) also deems an “insider of
an affiliate” to be an insider “as if such affiliate were the debtor.” See Sherron Assocs. Loan Fund XXI (Lacey) L.L.C.
v. Thomas (In re Parks), 503 B.R. 820, 822 (Bankr. W.D. Wash. 2013). While “[a]ttorneys have not generally been
considered insiders of their debtor-clients,” where, as here, an attorney has been found to be an extra-statutory insider,
that status has been imposed because of a relationship with the debtor that “transcended the normal attorney-client
boundaries.” See, e.g., In re Arana, 387 B.R. 868, 870 (Bankr. M.D. Fla. 2008); see also In re Broumas, 135 F.3d 769
(Table), 1998 WL 77842 (4th Cir. 1998) [published in full-text format at 1998 U.S. App. Lexis 3070], (attorney is an
insider).


{01519/0001/00241356.1}                                     8
         18.       The only non-insider, non-disputed claim creditor listed is Markel Surety for

$750.00. The Debtor scheduled is Zeichner Ellman & Krause, LLP for $448,310.98, again the

Debtor’s former lawyers who she dismissed three years ago and who have apparently made no

effort to collect and has made assertions of malpractice arising from their services.

         19.       In point of fact, the Debtor has no creditors that are not directly or indirectly tied to

the underlying litigation pending in New York Courts to avoid a series of fraudulent conveyances

made by the Debtor to frustrate Sagi’s and Dalia’s claims.

                                             COUNT #1
                                       DENIAL OF DISCHARGE
                                         11 U.S.C. §727(A)(3)

         20.       Paragraphs 1-44 are incorporated herein for all purposes as if set out herein

verbatim, as well as the factual recitation in the Motion to Dismiss and the District Court

Memorandum.

         21.       11 U.S.C. 727(a) -- The court shall grant the debtor a discharge unless –

                   (3) the debtor has concealed, destroyed, mutilated, falsified or failed to
                  keep or preserve any recorded information, including books, documents,
                  records, and papers, form which the debtor's financial condition or business
                  transactions might be ascertained, unless such act or failure to act was
                  justified under all of the circumstances of the case.

         22.       As set forth herein, the Debtor has concealed and lied about her interest and control

over two promissory notes in the amount of $7.5 million each, and has failed to disclose assets that

are under her control, has filed false statements and testimony about these assets and agreements

related to her assets. She has participated in the back-dating of loan documents and related

subordination in order to conceal assets under her control.




{01519/0001/00241356.1}                               9
                                             COUNT #2
                                      DENIAL OF DISCHARGE
                                        11 U.S.C. § 727(A)(5)

         23.       Paragraphs 1-47 are incorporated herein for all purposes as if set out herein

verbatim, as well as the factual recitation in the Motion to Dismiss and the District Court

Memorandum and are incorporated herein for all purposes as if set out herein verbatim.

         24.       11 U.S.C. 727(a) -- The court shall grant the debtor a discharge unless –

                    (5) the debtor has failed to explain satisfactorily, before the determination
                   of denial of discharge under this paragraph, any loss of assets or deficiency
                   of assets to meet the debtor's liabilities.

         25.       As set forth herein the Debtor has not filed or explained the assets she currently

owns, including but not limited to $15 million of notes held by her husband’s law firm and subject

to her authority and control with her Father.

                                              COUNT #3
                                       DENIAL OF DISCHARGE
                                        11 U.S.C. §727(a)(4)(A)

         26.       Paragraphs 1-50 are incorporated herein for all purposes as if set out herein

verbatim, as well as the factual recitation in the Motion to Dismiss and the District Court

Memorandum and are incorporated herein for all purposes as if set out herein verbatim.

         27.       Pursuant to 11 U.S.C. 727(a) -- The court shall grant the debtor a discharge unless
                            (4) the debtor knowing and fraudulently, in or in connection with
                   the case –
                                    (A) made a false oath or account.
                                    …
                   (D) withheld from an officer of the estate entitled to possession under this
                   title, any recorded information, including books, documents, records, and
                   papers, relating to the debtor’s property or financial affairs;

         28.       Those elements are the debtor: (1) made a false statement under oath; (2) the

statement was false; (3) knew the statement was false; (4) the debtor made the statement with

fraudulent intent; and 95) the statement related materially to the bankruptcy case. Cadle Co. v.


{01519/0001/00241356.1}                             10
Pratt (In Re Pratt) 411 F.3d 561, 566 (5th Cir. 2005) (quoting In Re Beaubouef, 966 F.2d 174, 178

(5th Cir. 1992). In the course of the prior case to avoid the fraudulent transfer the Debtor has filed

false pleadings and made false oath respect to the concealed Escrow Agreement, her schedules,

statements of affairs and the assets under her control as of the Petition date.

                                          COUNT #4
                                DENIAL OF DISCHARGEABILITY
                                      11 U.S.C. §523a)(2)

         29.       Paragraphs 1-53 are incorporated herein for all purposes as if set out herein

verbatim.

         30.       Pursuant to § 523(a) - A discharge under section 727, … of this title does not

discharge an individual debtor from any debt—

             (2) for money, property, services, … to the extent obtained by—

                    (A) false pretenses, a false representation, or actual fraud, other than a
             statement respecting the debtor’s or an insider’s financial condition;

         31.       The misrepresentations include but are not limited to the Debtor’s promise she

would pay Sagi one-half (½) of the support obligations for her Mother’s support and that she would

agree that the shares of the TRI state would be under the control of her Trust. She then fraudulently

transferred the assets away from the Trust to her insider group of creditors, including her Father

and her husband.

                                          COUNT #5
                                DENIAL OF DISCHARGEABILITY
                                      11 U.S.C. §523(a)(4)

         32.       Paragraphs 1-56 are incorporated herein for all purposes as if set out herein

verbatim.

       33.     Pursuant to § 523(a) - A discharge under section 727, … of this title does not
discharge an individual debtor from any debt—
                      (4) for fraud … , embezzlement, or larceny;


{01519/0001/00241356.1}                            11
         34.       As set forth herein the Debtor engaged in a fraudulent scheme to move assets away

from her creditors and then the Debtor and her counsel and business partners lied under oath and

in pleadings in the Southern District of New York, the Second Circuit and the New York Supreme

Court about the existence of the Escrow Agreement that governs her rights to the $15 million of

Notes held by her husband’s law firm for her and her Father’s benefit.

          WHEREFORE, Plaintiffs pray for the relief above requested and for such other and further

relief that Plaintiffs, or any one of them, may be justly entitled, both at law and in equity.

                                                Respectfully submitted,


                                                By: /s/ Sabrina L. Streusand
                                                    Sabrina L. Streusand
                                                    State Bar No. 11701700
                                                    Streusand Landon, Ozburn & Lemmon, LLP
                                                    1801 S. MoPac Expressway, Suite 320
                                                    Austin, Texas 78746
                                                    (512) 236-9901 (Telephone)
                                                    (512) 236-9904 (Facsimile)
                                                    streusand@slollp.com

                                                     and

                                                     John Dellaportas (admitted pro hac)
                                                     Emmet, Marvin & Martin, LLP
                                                     120 Broadway
                                                     New York, New York 10280
                                                     (212) 238-3000 (Telephone)
                                                     jdellaportas@emmetmarvin.com

                                               COUNSEL TO JUDGMENT CREDITOR
                                               SAGI GENGER AND TPR INVESTMENT
                                               ASSOCIATES, INC.




{01519/0001/00241356.1}                           12
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 15, 2019, a true and correct copy of the
above referenced document was served via ECF filing and/or regular U.S. mail on the following
parties:
         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208

         Arie Genger

{01519/0001/00241356.1}                        13
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Sagi Genger
         c/o John Dellaportas
         Emmet Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Shelby A. Jordan
         Jordan Holzer & Ortiz, P.C.
         500 N. Shoreline Blvd, Suite 900
         Corpus Christi, Texas 78401


                                            /s/ Sabrina L. Streusand
                                            Sabrina L. Streusand




{01519/0001/00241356.1}                       14
{01519/0001/00241356.1}   15
